                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION

 ROBERT DEVINE                                                                         PLAINTIFF

 v.                                     Civil No. 4:18-CV-04156

 WARDEN JEFFIE WALKER, SERGEANT                                                    DEFENDANTS
 ALLEN SANDERS, NURSE KING, and
 SHERIFF RUNION


                                              ORDER

       This is a civil rights action filed by the Plaintiff pursuant to 42 U.S.C. § 1983. Plaintiff

proceeds pro se and in forma pauperis. Currently before the Court is Defendants’ Motion to Stay

and Administratively Terminate this case. (ECF No. 28).

       Defendants state that Plaintiff is currently incarcerated in the Louis C. Powledge Unit of

the Texas Department of Criminal Justice (“TDCJ”). This unit is in the City of Palestine, Anderson

County, Texas. Plaintiff’s projected release date is December 21, 2024. Defendants state they

have been unable to secure Plaintiff’s deposition due to scheduling difficulties, as well as the cost

associated with travel and lodging. (Id. at 2). Defendants therefore request that Plaintiff’s case be

stayed and administratively terminated until such time as he is released or transferred to a

correctional facility in the State of Arkansas. (Id.).

       The power of a district court to stay an action pending on its docket is “incidental to the

power inherent in every court to control the disposition of the causes on its docket with economy

of time and effort for itself, for counsel, and for litigants.” Landis v. North Am. Co., 299 U.S. 248,

254 (1936); see also Webb v. R. Rowland & Co., Inc., 800 F.2d 803, 808 (8th Cir. 1986) (a “district

court also has the inherent power to grant a stay in order to control its docket, conserve judicial




                                                  1
resources, and provide for a just determination of the cases pending before it.”) (quoting

Contracting Nw, Inc. v. City of Fredricksburg, 713 F.2d 382, 387 (8th Cir. 1983)).

       In Reese v. Huskins, Case No. 5:09-cv-05150, this Court previously recognized that a stay

of proceedings is appropriate in an Arkansas civil rights action when the plaintiff is incarcerated

in the TDCJ and the plaintiff’s out-of-state incarceration poses difficulties regarding discovery and

court appearances. In doing so, the Court noted that it has limited authority in civil cases to order

the transport of an out of state prisoner to this division for a hearing. It further noted that the

following factors are usually considered in determining whether to issue a writ: (1)the exigency of

the court proceeding and the extent to which it is infused with the public interest; (2) the interest

of the prisoner in presenting his testimony in person; (3) the interests of the government in

maintaining the confinement of the prisoner; (4) security risks presented by the prisoner's presence;

(5) the expense of the prisoner's transportation and safe-keeping; (6) whether reasonable

alternatives to the inmate's attendance exist which would satisfy the needs of the litigants; and (7)

whether the suit can be stayed until the prisoner is released without prejudice to the cause asserted.

Jerry v. Francisco, 632 F.2d 252 (3d Cir. 1980); Ballard v. Spradley, 557 F.2d 476 (5th Cir. 1977);

Atkins v. City of New York, 856 F. Supp. 755 (E.D.N.Y. 1994); Miles v. Evans, 591 F. Supp. 623

(N.D. Ga. 1984).

       In his Amended Complaint, Plaintiff alleges that excessive force was used against him and

he was then denied medical care while incarcerated in the Miller County Jail. (ECF No. 6). As

such, Plaintiff’s medical records are the primary source of the factual detail with respect to his

claims. There is no exigency that weighs in favor of having the case heard now. After review of

the file, and considering the factors outlined above, I believe this case should be stayed and

administrative terminated until such time as Plaintiff is released from custody or transferred to a



                                                  2
correctional facility in the State of Arkansas. Accordingly, the Clerk is directed to remove this

case from the Court’s active docket by administratively terminating it. The case can be

reopened upon proper motion.


       IT IS SO ORDERED this 3rd day of May 2019.

                                                    /s/   Barry A. Bryant
                                                    HON. BARRY A. BRYANT
                                                    UNITED STATES MAGISTRATE JUDGE




                                               3
